Citation Nr: 1712768	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  04-02 450	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for herniated nucleus pulposus, L3-L4, L4-L5 and L5-S1 with lumbar myositis.
	
2.  Propriety of the assignment of a separate 10 percent rating effective June 8, 2004 and 40 percent rating effective April 17, 2015 for right lower extremity  radiculopathy.

3.  Propriety of the assignment of a separate noncompensable rating effective June 8, 2004, 10 percent disability rating effective February 25, 2013, and 40 percent rating effective April 17, 2015 for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from April 1980 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which, in part, continued a 20 percent disability rating for the Veteran's service-connected herniated nucleus pulposus, L3-L4, L4-L5 and L5-S1 with lumbar myositis.  Thereafter, the Veteran perfected an appeal regarding this decision.

A July 2004 rating decision granted an increased, 40 percent disability rating for the Veteran's back disability, effective June 23, 2003 (the date he filed his increased rating claim).  As this did not constitute a grant of the full benefit sought on appeal, this matter remained before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2008, the Board denied a disability rating greater than 40 percent for the Veteran's back disability.  The Veteran subsequently appealed this denial to the Court of Appeals for Veterans Claims (Court). In an October 2009 order, the Court Clerk granted a Joint Motion for Remand (JMR), which vacated the Board's June 2008 decision and returned the back issue to the Board for further adjudication.  In May 2010 and September 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for further development.

A July 2013 rating decision granted separate disability ratings for certain neurological manifestations of the Veteran's back disability.  Specifically, a 10 percent rating was granted for right lower extremity radiculopathy, effective June 8, 2004, and a noncompensable rating for left lower extremity radiculopathy, effective June 8, 2004, and 10 percent effective February 25, 2013.  Subsequently, by rating decision dated in November 2015, the Veteran's right and left lower extremity radiculopathy disability ratings were each increased to 40 percent disabling, effective April 17, 2015.  Although the Veteran has not entered a notice of disagreement with either the July 2013 nor the November 2015 rating decisions, the Board observes, and will be discussed below, the pertinent rating criteria for evaluating lumbar spine disabilities allows for associated objective neurologic abnormalities to be rated separately under an appropriate diagnostic code.  Therefore, in connection with such claim, the Board will consider the propriety of the assigned ratings for left and right lumbar radiculopathy, as well as the assigned effective date.  Consequently, such issues have been listed on the title page.

In November 2013 and October 2014, the Board again remanded this case to the  AOJ for further development.  

In March 2004 and October 2004, the Veteran testified before Decision Review Officers at the RO.  In May 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  Transcripts of these proceedings are associated with the claims file.  

The Board acknowledges that the issue of entitlement to an effective date earlier than February 25, 2013 for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  The Veteran's herniated nucleus pulposus, L3-L4, L4-L5 and L5-S1 with lumbar myositis has not resulted in ankylosis of the thoracolumbar spine.  Incapacitating episodes have not been shown, and the evidence has not shown any objective neurologic abnormalities associated with the back disability, aside from bilateral radiculopathy of the lower extremities, which has been separately rated.

2.  From the June 23, 2003 claim for increase to April 16, 2015, the Veteran's right lower extremity  radiculopathy resulted in no more than mild incomplete paralysis of the sciatic nerve.

3.  From the June 23, 2003 claim for increase to April 16, 2015, the Veteran's left lower extremity  radiculopathy resulted in no more than mild incomplete paralysis of the sciatic nerve.

4.  September 26, 2003 is the effective date of the regulation which allows separate ratings for neurological manifestations of spine disabilities.
  
5.  Beginning April 17, 2015, the Veteran's right lower extremity  radiculopathy has resulted in no more than moderately severe incomplete paralysis of the sciatic nerve.

6.  Beginning April 17, 2015, the Veteran's left lower extremity  radiculopathy has resulted in no more than moderately severe incomplete paralysis of the sciatic nerve.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for herniated nucleus pulposus, L3-L4, L4-L5 and L5-S1 with lumbar myositis have not been met.  38 U.S.C.A. § 1155 (West 2002), (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5292, 5010-5242 (2003), (2016).

2.  The assignment of a separate 10 percent rating, but no higher, for right lower extremity radiculopathy as of June 8, 2004 was in error and should have been effective September 26, 2003 (the effective date of the regulation which allows separate ratings for neurological manifestations of spine disabilities).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5292, 5010-5242, 8520 (2003), (2016).

3.  The assignment of a separate noncompensable percent rating for left lower extremity radiculopathy as of June 8, 2004 was in error and should have been 10 percent disabling effective September 26, 2003 (the effective date of the regulation which allows separate ratings for neurological manifestations of spine disabilities).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5292, 5010-5242, 8520 (2003), (2016).

4.  The assignment of a separate 40 percent rating, but no higher, for right lower extremity radiculopathy as of April 17, 2015, but no earlier, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5292, 5010-5242, 8520 (2003), (2016).

5.  The assignment of a separate 40 percent rating, but no higher, for left lower extremity radiculopathy as of April 17, 2015, but no earlier, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5292, 5010-5242, 8520 (2003), (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
With respect to the duty to notify, the Veteran was sent a letter in June 2006 that fully addressed all notice elements with respect to the issue of entitlement to an increased rating for his service-connected back disability.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in obtaining such evidence.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  The Board acknowledges that this notice was not issued prior to the adverse determination on appeal.  However, the claim was adjudicated in November 2007 and November 2015 supplemental statements of the case.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the duty to assist, the claims file contains the Veteran's post-service reports of private and VA treatment, Social Security Administration records, and VA examination reports.  Moreover, the Veteran's statements and RO/Board hearing testimony in support of the claim is of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Additionally, the Veteran was most recently afforded a VA spine examination in April 2015.  In the case at hand, neither the Veteran nor his representative has asserted that the April 2015 VA examination was inadequate or that such disability has worsened since the April 2015 VA examination.  See 38 C.F.R. § 3.327 (a) (2015).  Furthermore, there is no objective evidence indicating that there has been an increase in the severity of the Veteran's back disability since the April 2015 examination.  As such, the Board finds that it is not necessary to remand the claim for the purpose of scheduling a new VA examination.

The Board has considered whether it is necessary to remand the back disability claim in light of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  As will be discussed in more detail below, the Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59 (2016).  The Board notes that the Veteran is already in receipt of a rating for his low back disability that contemplates the maximum loss of range of motion and favorable ankylosis, and that the only way he may receive a higher schedular rating is by demonstrating unfavorable ankylosis.  (As will be described in more detail below, in the context of this claim, favorable ankylosis exists when the low back is fixed in a neutral position, while unfavorable ankylosis exists when the low back is fixed either in flexion or extension.)  Thus, entitlement to an increased rating may only be demonstrated by showing that the back is fixed in one particular position rather than in another.  This rating criterion does not involve assessment of range of motion, as the Veteran's ability to move his low back would necessarily preclude a finding of unfavorable ankylosis.  The Board therefore finds that a remand of this claim in order to obtain an examination that complies with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

Additionally, in March 2004, October 2004, and May 2014, the Veteran was provided an opportunity to set forth his contentions during hearings before two different Decision Review Officers at the RO as well as the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2004, October 2004, and May 2014 hearings, the hearing officers enumerated the issue on appeal.  Also, information was solicited regarding the nature, severity, and frequency of the Veteran's back symptomatology and the functional impact such disability has on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, during the most recent hearing, it was discovered that there were outstanding private treatment records and possibly an increase in severity of the back disability since the last VA examination.  Therefore, the Board remanded the case in October 2014 so as to offer him an opportunity to identify any additional, outstanding records, obtain updated VA treatment records, and afford him a contemporaneous VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the hearing officers complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that the AOJ has substantially complied with the Board's May 2010, September 2011, November 2013, and October 2014 remand directives.  Specifically, the AOJ afforded the Veteran new VA examinations in February 2013 and April 2015, obtained VA treatment records dated through September 2015, obtained private treatment records dated through August 2014, afforded the Veteran a Board hearing in May 2014, and readjudicated the claim (most recently) in a November 2015 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with May 2010, September 2011, November 2013, and October 2014  remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II. Legal Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Staged ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

In the instant case, a March 2003 rating decision granted service connection for herniated nucleus pulposus with lumbar myositis and assigned an initial 20 percent rating, effective October 31, 1994 pursuant to DCs 5295-5293.  The Veteran submitted a claim for an increased rating in June 2003 and, by rating decision dated in August 2003, the RO continued a 20 percent disability rating for herniated nucleus pulposus with lumbar myositis.  Thereafter, the Veteran perfected an appeal of this decision.   As above, during the course of the appeal, in a July 2004 rating decision, the RO increased the disability rating to 40 percent effective June 23, 2003.  The Veteran's back disability is rated pursuant to 38 C.F.R. § 4.71a, DCs 5295-5243 (2003) (2016) which pertain to lumbosacral strain and intervertebral disc syndrome.  

For the entirety of the appeal period, 38 C.F.R. § 4.71a, DC 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

The regulations for rating disabilities of the spine were revised during the pendency of the Veteran's claim (i.e., since June 2003), effective September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  Only the former criteria can be applied for the period prior to the effective date of the new criteria.  However, both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The RO has notified the Veteran of all applicable regulatory changes and considered his claim under such regulations.  Specifically, the December 2003 statement of the case provided the rating criteria in effect as of September 2002 and the July 2004 supplemental statement of the case provided the rating crtieria in effect as of September 2003.  Therefore, there is no prejudice to him in the Board considering all applicable diagnostic codes. 

Prior to September 2003, lumbosacral strain warranted a 10 percent rating if there was characteristic pain on motion.  A 20 percent rating was warranted for muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, DC 5295 (2003).  Also prior to September 2003, limitation of motion of the lumbar spine warranted a 10 percent rating if mild, 20 percent if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, DC 5292 (2003). 

Prior to September 2003, intervertebral disc syndrome (IVDS) was rated under the same criteria as now provided in DC 5243 discussed below.  38 C.F.R. § 4.71a, DC 5293 (2003), (2016).

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  The code for intervertebral disc syndrome (DC 5243) permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. 
§ 4.71a, DCs 5237, 5242, 5243. 

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Of the Notes listed in the regulation, of particular relevance is Note (1) that specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Also relevant is Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

As indicated previously, the Veteran's disability also involves lumbar radiculopathy of the bilateral legs.  In this regard, effective June 8, 2004, the Veteran has been  assigned separate ratings for radiculopathy of the right and left lower extremities pursuant to DC 8520.  Such diagnostic code addresses the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is for application where there is complete paralysis of the sciatic nerve (i.e., the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).  38 C.F.R. § 4.124a, DC 8520. 

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a. In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

III.  Analysis

The medical evidence relating to the Veteran's June 2003 claim for an increased rating consists of VA examination reports dated in June 2004, October 2007, February 2013, and April 2015; VA treatment records dated through September 2015; and private treatment records dated through August 2014.

During the June 2004 VA examination, the Veteran reported experiencing pain, stiffness, and weakness in his low back.  The pain radiated to the buttocks and anterior/posterior legs up to the heels and was associated with occasional cramps and electricity on the calves, thighs, and buttocks.  There was no history of fecal or urinary incontinence.  The pain was constant and was of a moderate-to-severe intensity.  With regard to flare-ups, it was noted that during the last year, he was treated with physical therapy and temporary pain control on two occasions.  Precipitating factors for the low back pain included brushing his teeth, bathing, sleeping, sitting, and intercourse.  Alleviating factors included lying on the floor.  During the last year, he had experienced eight to nine acute flare-ups of pain which resulted in functional impairment and lasted for eight to ten weeks.  The Veteran could walk unaided for short distances in his home but used a cane 70 to 80 percent of the time during the last year for ambulation.  He did not use crutches or a walker for ambulation but had crutches at his house.  He used a lumbosacral orthosis (brace) frequently with no pain control but with good support.  The Veteran could walk five to ten minutes in his house for short distances.  The Veteran reported a history of two falls during the last year but no doctors were visited to document the falls.  The Veteran denied any surgeries of the spine.  

With regard to functional assessment, the Veteran was independent as to eating, grooming, and toileting.  On toileting, he was independent but with difficulty.  Upon dressing and bathing, he would occasionally need help from his wife.  He was last employed in June 1995 but experienced a job related injury at that time for which he was given disability by the Puerto Rico State Insurance Fund.  Regarding recreational activities, the Veteran could not run, play basketball, baseball, or ping pong.  He could not drive a car for more than 15 to 30 minutes.  

On physical examination of the spine, the Veteran had forward flexion to 15 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, right lateral flexion to 10 degrees, left lateral rotation to 10 degrees, and right lateral rotation to 10 degrees.  Pain began at the last degree of range of motion measured.  The Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance following repetitive use of the thoracolumbar spine.  As above, the Veteran had eight to nine flare-ups of pain which resulted in bedrest and inability to feed, groom, bathe, use the toilet, or dress himself without help.  However, there was no medical certificate issued for strict bedrest by a physician.  The Veteran had difficulty walking.  There was objective evidence of painful motion on all movements of the thoracolumbar spine.  There were palpable thoracolumbar spasms.  There was no weakness of the legs with the muscle strength graded 5/5, which was normal expect the right ankle dorsiflexor muscle, extensor hallucis longus, with a muscle strength graded 4/5.  There was tenderness to palpation in the thoracolumbar area.  However, the Veteran did have a normal gait cycle.  There were no postural abnormalities of the back nor fixed deformities.    

On neurological examination, the Veteran had diminished pinprick and smooth sensation on the right leg, not following any specific dermatomal pattern (nonradicular).  There was no muscle atrophy muscle tone was normal of the lower extremities.  With regard to muscle strength, there was weakness of the right extensor hallucis longus (graded 4/5) but muscle strength of the rest of the lower extremities was normal (5/5).  Knee jerks were +2 bilaterally and symmetric.  Ankle jerks were reduced, +1, bilaterally.  There was positive straight leg raising and Lasegue's sign on the right leg but not the left.  Goldthwaite's sign was negative bilaterally.  There were no vertebral fractures.    

The examiner diagnosed (1) herniated nucleus pulposus with lumbar myositis, (2) chronic L5-S1 bilateral radiculopathy by June 1999 EMG (electromyography), and (3) L3-L4, L4-L5, and L5-S1 herniated nucleus pulposus by August 1995 MRI (magnetic resonance imaging) scan. 

During the October 2007 VA examination, the Veteran reported that his low back disability had gotten progressively worse.  He took pain medication with fair response but experienced sedation as a side effect.  The Veteran denied any hospitalization/surgery, trauma to the spine, or neoplasm.  There was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, or fecal incontinence.  There was nocturia (two voidings per night), erectile dysfunction, numbness, paresthesias, leg/foot weakness, falls, and unsteadiness.  There was also fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was rated as 9/10, was severe, constant, and daily.  The pain radiated to the buttocks and was described as "crampy."  There were severe flare-ups of the condition which occurred daily and lasted for hours.  Precipitating factors included sleeping a lot, brushing his teeth, shaving, dressing, sitting too long, and driving as a passenger.  Alleviating factors included medications and rest.  The Veteran reported that he could not do anything during a flare-up and would either rest in bed or lie on the floor.  With regarding to incapacitating episodes, the Veteran was verbally told in March 2007 by a private neurologist to rest for three days due to acute IVDS.  The Veteran used a cane and brace for his back and was unable to walk more than a few yards.  

On physical examination of the muscles of the spine there was spasm and tenderness  but no atrophy, guarding, pain with motion, or weakness.  The muscle spasm/localized tenderness was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Inspection of the spine was normal and there were no abnormal curvatures.  Motor examination showed active movement against full resistance of the lower extremities.  Muscle tone was normal and there was no muscle atrophy.  Sensory examination was also normal with the exception of diminished pinprick and smooth sensation on the right, L4-L5 and L5-S1 dermatome.  Reflex examination was normal (2+) for knee jerk but was hypoactive (1+) for ankle jerk.  Plantar (Babinski) was normal.  There was no thoracolumbar spine ankylosis.  

The Veteran refused to do forward flexion and backward extension of the thoracolumbar spine to measure his range of motion, claiming severe pain.  However, it was observed by the examiner that, while dressing and undressing, the Veteran had visual forward flexion of the thoracolumbar spine from 0 to 65 degrees.  With regard to lateral flexion and lateral rotation, the Veteran had 20 degrees of active and passive motion, bilaterally, with pain beginning at 0 degrees.  Resisted isometric movement was normal and there was no pain on active/passive motion or after repetitive use.  There was also no additional loss of motion on repetitive use of the joint.  Lasegue's sign was positive on the right and there was no vertebral fracture.  

The examiner diagnosed lumbar myositis and herniated nucleus pulposus.  It was noted that the Veteran was not employed but that his back disability affected the Veteran's usual daily activities.  Specifically, the Veteran's back disability had a mild impact on feeding; a severe impact on traveling, bathing, dressing, toileting, and grooming; and prevented chores, shopping, exercise, sports, and recreation.  

During the February 2013 VA examination, the examiner continued a diagnosis of lumbar disc herniation and degeneration.  At that time, the Veteran reported to have experienced a worsening of his pain.  The Veteran also reported experiencing flare-ups that impacted the function of his back upon stooping, prolonged standing, and prolonged ambulation.  

On range of motion testing, the Veteran had forward flexion to 25 degrees (with objective evidence of painful motion beginning at 5 degrees), extension to 15 degrees (with objective evidence of painful motion beginning at 5 degrees), right lateral flexion to 15 degrees (with objective evidence of painful motion beginning at 5 degrees), left lateral flexion to 15 degrees (with objective evidence of painful motion beginning at 10 degrees), right lateral rotation to 10 degrees (with objective evidence of painful motion beginning at 5 degrees), and left lateral rotation to 15 degrees (with objective evidence of painful motion beginning at 0 degrees).  The Veteran was able to perform repetitive-use testing with three repetitions with flexion to 20 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 10 degrees.  There was additional limitation in range of motion of the lumbar spine following repetitive-use testing.  There was functional loss and functional impairment of the lumbar spine, specifically painful movement.  There was localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was also guarding and/or muscle spasm of the lumbar spine present but this did not result in abnormal gait or spinal contour.  

Muscle strength testing was normal and there was no muscle atrophy.  Reflect and sensory examinations were also normal.  Straight leg raising was positive bilaterally and there was evidence of radiculopathy.  Specifically, there was constant pain, intermittent pain, and paresthesias and/or dysthesias and moderate numbness of the bilateral lower extremities.  This involved the bilateral sciatic nerves and was described to be mild in nature.  There were no other neurologic abnormalities.  There was no evidence of IVDS.  With regard to assistive devices, it was noted that eh veteran used a cane due to his back pain.  There were no scars and no other pertinent physical findings related to the Veteran's back disability.  Imaging studies showed arthritis but there was no vertebral fracture.  The examiner wrote that the Veteran's thoracolumbar spine disability impacted his ability to work due to severe restrictions on the Veteran's gait, standing, and ambulation tolerance.  It was noted that the Veteran last worked in 1994 in sales.  

During the April 2015 VA examination, the examiner continued diagnoses of lumbar disc degeneration/herniation and bilateral lumbar radiculopathy.  At that time, the Veteran reported to have experienced a worsening of his pain.  The Veteran also reported experiencing flare-ups that impacted the function of his back upon standing for more than ten minutes.  The Veteran also reported having functional loss or functional impairment of the spine due to loss of standing and ambulation tolerance.   

On range of motion testing, the Veteran had forward flexion to 20 degrees, extension to 10 degrees, right lateral flexion to 5 degrees, left lateral flexion to 5 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees.  There was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the lumbar spine.  The Veteran was unable to perform repetitive-use testing with three repetitions due to pain.  The Veteran was not being examined immediately after repetitive use over time but the examiner indicated that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  

The examiner was unable to comment regarding whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time.  The examiner was also unable to comment regarding whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with flare-ups.  Specifically, the examiner wrote that pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  However, at the time of the examination, there was no evidence of fatigability, incoordination, muscle weakness, or pain.  The examiner wrote that to express additional limitation due to pain in terms of degrees of additional range of motion is not possible in view that it should be documented during a positive flare-up period, not during a regular medical evaluation.  Such additional limitation could not be expressed in terms of additional range of motion because it would be speculative in view that no positive flare-up episode was observed during the evaluation.  The examiner also wrote that as no flare-ups were seen during examination, an opinion concerning additional range of motion loss during flare-ups was not feasible since, in order to provide an additional limitation due to pain, weakness, or incoordination (if present) the evaluation must be done during an actual flare-up.    

There was guarding, muscle spasm, and localized tenderness of the thoracolumbar spine which resulted in abnormal gait or abnormal spinal contour.  Specifically, the Veteran had an antalgic gait.  There were no other factors contributing to the disability.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination was also normal.  Sensory examination was normal for the upper anterior thigh and thigh/knee but decreased for the lower leg/ankle and foot/toes.  Straight leg raising test was positive.  There was evidence radiculopathy which resulted in moderate intermittent pain and severe paresthesias and/or dysesthesias and numbness of the bilateral lower extremities.  This involved the bilateral sciatic nerves and was severe in nature.  There was no ankylosis of the spine and there were no other neurologic abnormalities.  There was no IVDS.  With regard to assistive devices, the Veteran had constant use of a cane due to pain.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There were no scars and no other pertinent physical findings regarding the back.  Imaging studies documented arthritis but there was no vertebral fracture with loss of 50 percent or more of height.  The examiner indicated that the Veteran's back disability impacted his ability to work in that he was unable to work even a sedentary job due to pain.  

The Veteran's VA and private treatment records dated through September 2015 show treatment for the Veteran's lumbar spine disability.  Significantly, a February 1995 VA examination shows an impression of clinical left S1 radiculopathy.  Also, as above, a June 1999 EMG shows chronic L5-S1 bilateral radiculopathy.

Also of record are the Veteran's lay statements and testimony provided during the March 2004, October 2004, and May 2014 hearings.  Significantly, during the March 2004 hearing the Veteran testified that his back pain radiated to both of his legs.

A. Herniated nucleus pulposus, L3-L4, L4-L5 and L5-S1 with lumbar myositis

Upon review of the evidence, the Board concludes that a rating in excess of 40 percent for the Veteran's herniated nucleus pulposus, L3-L4, L4-L5 and L5-S1 with lumbar myositis is not warranted.  As above, the Board acknowledges that there are two different sets of rating criteria that may be applied in the instant case.  Relevant to the rating criteria in effect prior to September 2003 under DC 5295, the Board notes that a rating higher than 40 percent is not possible as a 40 percent rating was the highest rating possible for limitation of motion of the spine prior to September 2003.  

Pertinent to both time periods (i.e., before September 2003 and after September 2003), while a disability rating higher than 40 percent is warranted when there is evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, the Veteran's reports of being bedridden and unable to do anything during the extreme flare ups, is not definitionally equivalent to an actual incapacitating episode according to Note (1) in DC 5243 since there is no indication this bed rest is physician-prescribed, only instead at the Veteran's personal election.  Significantly, the February 2013 and April 2015 VA examiners also indicated that the Veteran did not have IVDS with resulting incapacitating episodes.

Pertinent to the rating criteria in effect beginning September 2003, the Board notes that a rating higher than 40 percent based on orthopedic impairment requires a finding of ankylosis.  Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

There is no evidence that the Veteran's spine is fixed in position, or ankylosed.  Significantly, the Veteran had flexion to 15 degrees during the June 2004, flexion to 65 degrees during the October 2007 VA examination, flexion to 25 degrees (with pain beginning at 5 degrees) during the February 2013 VA examination, and flexion to 25 degrees during the April 2015 VA examination.  

While the evidence shows that the Veteran has suffered from flare-ups of his back disability throughout the course of the appeal, the April 2015 VA examiner maintained that he could not express, without resorting to mere speculation, additional limitation of function or additional range of motion loss or decreased mobility due to pain during flare-ups or after repetitive use over time.  The VA examiner maintained that based on his clinical judgment, it was not feasible to anticipate or predict limitation in function or motion, in specific degrees, with repetitive use.  The Board finds that the VA examiner's opinion complies with Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  The VA examiner has clearly articulated why it is not feasible for him to portray any additional functional impairment the Veteran experiences on repetitive use in terms of the degrees of additional loss in range of motion.  VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  

B. Associated Neurological Impairment

As noted above, separate ratings for orthopedic and neurologic impairments are available.  The June 2004 VA examination confirmed evidence of radiculopathy and the Veteran has been assigned separate ratings for his neurological impairment.  A July 2013 rating decision granted separate disability ratings for certain neurological manifestations of the Veteran's back disability.  Specifically, a 10 percent rating was granted for right lower extremity radiculopathy, effective June 8, 2004, and a noncompensable rating for left lower extremity radiculopathy, effective June 8, 2004, and 10 percent effective February 25, 2013.  Subsequently, by rating decision dated in November 2015, the Veteran's right and left lower extremity radiculopathy disability ratings were each increased to 40 percent disabling, effective April 17, 2015.  

Initially, the Board notes that the June 8, 2004 effective date is in error.  Significantly, the Veteran's claim for a higher rating stems from a June 23, 2003 claim for increase and there is evidence of radiculopathy of the bilateral lower extremities as early as the June 1999 EMG showing chronic L5-S1 bilateral radiculopathy.  However, the rating criteria for the spine did not allow separate ratings for neurological manifestations until September 26, 2003.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2014) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  As such, the appropriate effective date for the award of service connection for bilateral lower extremity radiculopathy is September 26, 2003.  

The Board also finds that the assignment of an initial noncompensable disability rating for left lower extremity radiculopathy was in error.  As above, during the June 2004 VA examination ankle jerks were reduced, +1, bilaterally, and the Veteran was diagnosed with chronic L5-S1 bilateral radiculopathy.  This is compatible with mild incomplete paralysis and warrants a 10 percent evaluation.  In view of this, the Board finds that a separate evaluation of 10 percent is warranted for the Veteran's left lower extremity as of September 26, 2003.  
	
As for the potential of a higher rating for radiculopathy prior to April 17, 2015, the Board finds that, prior to April 17, 2015, the Veteran's radiculopathy of the bilateral lower extremities warranted no more than separate 10 percent ratings as such was manifested by no more than a mild sensory and functional impairment, which more nearly approximates a mild disability of the sciatic nerve.  In this regard, the evidence shows the Veteran had lodged subjective complaints of low back pain radiating down his legs, however, despite the Veteran's complaints, sensory examination of the lower extremities was only slightly abnormal until the April 2015 VA examination.  Significantly, the October 2007 VA examination showed normal muscle strength and tone and normal motor examination.  Furthermore, the February 2013 VA examiner described the Veteran's radiculopathy to be of "mild" severity.  Therefore, the Board finds that the Veteran's functional impairment of the bilateral lower extremities was no more than mild prior to April 17, 2015. 

As for the potential of a higher rating for radiculopathy beginning April 17, 2015, the Board finds that, beginning April 17, 2015, the Veteran's radiculopathy of the bilateral lower extremities warranted no more than separate 40 percent ratings as such is manifested by no more than moderately severe functional impairment, which more nearly approximates a moderately severe disability of the sciatic nerve.  In this regard, while the April 2015 VA examiner described the Veteran's radiculopathy of the lower extremities to be severe, it was also noted that there was no muscle atrophy.  As above, a 60 percent disability rating for severe incomplete paralysis of the sciatic nerve requires marked muscular atrophy.  Therefore, the Board finds that the Veteran's functional impairment of the bilateral lower extremities was no more than moderately severe beginning April 17, 2015.

Furthermore, at no time during the appeal period has the Veteran's service-connected back disability resulted in neurological impairment other than bilateral lower extremity radiculopathy.

C.  Other Considerations

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected herniated nucleus pulposus, L3-L4, L4-L5 and L5-S1 with lumbar myositis and bilateral lower extremity radiculopathy; however, the Board finds that his symptomatology has been adequately addressed in the current stages throughout the appeal period.  

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back disability with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his low back disability as well as the functional impairment resulting from symptoms related to such disability, which includes, as noted by the VA examiners, decreased mobility, decreased bending, and difficulty with prolonged standing and sitting.  See DeLuca, supra; Mitchell, supra.  Furthermore, to the extent that such difficulty arises from the Veteran's back pain, such is contemplated by 40 percent rating assigned under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, there are no additional symptoms of the Veteran's service-connected back disability that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's low back disability.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's current ratings contemplate his functional loss, to include limited range of motion, as a result of his low back symptomatology.  Moreover, he has been assigned separate ratings for the associated neurological impairment caused by his back disability. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected back disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Notably, the evidence of record does not itself suggest that extraschedular consideration is warranted. Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (noting that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record). Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected back disability is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Board is cognizant that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is already in receipt of a TDIU for his service-connected disabilities, to include his back and radiculopathy disabilities, and the Board need not address this issue.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's herniated nucleus pulposus, L3-L4, L4-L5 and L5-S1 with lumbar myositis.  However, the Board also finds that the assignment of a separate 10 percent rating, but no higher, for right lower extremity radiculopathy as of June 8, 2004 was in error and should have been effective September 26, 2003 (the effective date of the regulation which allows separate ratings for neurological manifestations of spine disabilities).  Further, the Board finds that the assignment of a separate noncompensable percent rating for left lower extremity radiculopathy as of June 8, 2004 was in error and should also have been 10 percent disabling effective September 26, 2003.










	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 40 percent for herniated nucleus pulposus, L3-L4, L4-L5 and L5-S1 with lumbar myositis is denied. 
	
The assignment of a separate 10 percent rating, but no higher, for right lower extremity radiculopathy is granted effective September 26, 2003 (the effective date of the regulation which allows separate ratings for neurological manifestations of spine disabilities), subject to regulations applicable to the payment of monetary benefits.

The assignment of a 10 percent rating, but no higher, for left lower extremity radiculopathy is granted effective September 26, 2003 (the effective date of the regulation which allows separate ratings for neurological manifestations of spine disabilities), subject to regulations applicable to the payment of monetary benefits.

The assignment of a separate 40 percent rating, but no higher, for right lower extremity radiculopathy as of April 17, 2015, not no earlier, was proper.

The assignment of a separate 40 percent rating, but no higher, for left lower extremity radiculopathy as of April 17, 2015, but no earlier, was proper.

	


____________________________________________
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


